UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6360



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT MARSHALL HOUSE, SR.,

                                               Defendant - Appellant.



                              No. 99-6361



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT MARSHALL HOUSE, SR.,

                                               Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CR-97-11, CA-98-714-5-BR, CR-96-174)


Submitted:   July 30, 1999                  Decided:   August 17, 1999
Before MURNAGHAN, ERVIN, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Marshall House, Sr., Appellant Pro Se. Thomas B. Murphy,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert Marshall House, Sr., seeks to appeal the district

court’s order denying his motions filed under 28 U.S.C.A. § 2255

(West Supp. 1999).   We have reviewed the records and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss these appeals on the

reasoning of the district court.       See United States v. House, Nos.

CR-96-174; CR-97-11; CA-98-714-5-BR (E.D.N.C. Feb. 22, 1999).*      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on February 19, 1999, the district court’s records show
that it was entered on the docket sheet on February 22, 1999.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                   3